     Case 2:17-cr-00124-JAD-EJY Document 442 Filed 02/20/20 Page 1 of 4



 1    NICHOLAS A. TRUTANICH
      United States Attorney
 2    Robert Knief
      Assistant United States Attorney
 3    501 Las Vegas Boulevard South, Suite 1100
      Las Vegas, Nevada 89101
 4    Tel.: (702) 388-6336
      Robert.Knief@usdoj.gov
 5    Attorneys for the Plaintiff
 6    LAW OFFICE OF TELIA U. WILLIAMS
      Telia U. Williams, Esq.
 7    10161 Park Run Drive, Suite 150
      Las Vegas, Nevada 89145
 8    Tel.: (702) 835-6866
      telia@telialaw.com
 9    Attorney for the Defendant,
      Kary Watson
10

11
                                 UNITED STATES DISTRICT COURT
12
                                         DISTRICT OF NEVADA
13

14
      UNITED STATES OF AMERICA,                           Case No. 2:17-cr-00124-JAD-EJY
15
                                                          STIPULATION AND ORDER TO
16                          Plaintiff,                    CONTINUE SENTENCING
17                  vs.
                                                          (FOURTH REQUEST)
18    KARY WATSON,
19                          Defendant.
20

21          IT IS HEREBY STIPULATED AND AGREED by and between Telia U. Williams, Esq.,

22   counsel for the defendant, Kary Watson, and Robert Knief, Esq., Assistant United States

23   Attorney, counsel for the Government, that the Sentencing currently scheduled for February 24,

24   2020 at 11:00am, be vacated and reset to a time no sooner than 10 days from February 24, 2020.

25          This Stipulation is entered into for the following reasons:

26              1. Counsel for the defendant, Kary Watson, has been ill, and is still recovering.

27              2. Counsel for the Government has no objection to this continuance.

28              3. The defendant is in custody, but does not object to a continuance.
     Case 2:17-cr-00124-JAD-EJY Document 442 Filed 02/20/20 Page 2 of 4



 1               4. Denial of this request for continuance could result in a miscarriage of justice.

 2               5. For all the above-stated reasons, the ends of justice would best be served by a

 3                  continuance of the sentencing.

 4               6. This is the fourth request for a continuance.

 5   DATED: February 20, 2019
                                                           NICHOLAS A. TRUTANICH
 6   LAW OFFICE OF TELIA U. WILLIAMS                       UNITED STATES ATTORNEY
 7   By:     /s/ Telia U. Williams                         By:   /s/ Robert Knief
 8
           Telia U. Williams, Esq.                         Robert Knief, Esq.
 9         10161 Park Run Drive, Suite 150                 Assistant United States Attorney
                                                           501 Las Vegas Boulevard South, Suite 1100
           Las Vegas, Nevada 89145                         Las Vegas, Nevada 89106
10         Tel.: (702) 835-6866                            Tel.: (702) 388-6336
11         telia@telialaw.com
                                                           Attorney for Plaintiff
12         Attorney for Defendant,
           Kary Watson
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                       2
     Case 2:17-cr-00124-JAD-EJY Document 442 Filed 02/20/20 Page 3 of 4



 1    NICHOLAS A. TRUTANICH
      United States Attorney
 2    Robert Knief
      Assistant United States Attorney
 3    501 Las Vegas Boulevard South, Suite 1100
      Las Vegas, Nevada 89101
 4    Tel.: (702) 388-6336
      Robert.Knief@usdoj.gov
 5    Attorney for the Plaintiff

 6    LAW OFFICE OF TELIA U. WILLIAMS
      Telia U. Williams, Esq.
 7    10161 Park Run Drive, Suite 150
      Las Vegas, Nevada 89145
 8    Tel.: (702) 835-6866
      telia@telialaw.com
 9    Attorney for the Defendant,
      Kary Watson
10

11
                                 UNITED STATES DISTRICT COURT
12
                                          DISTRICT OF NEVADA
13

14
      UNITED STATES OF AMERICA,                          Case No. 2:17-cr-00124-JAD-EJY
15
                                                          ORDER
16                           Plaintiff,

17                   vs.

18    KARY WATSON,

19                           Defendant.

20
                                           FINDINGS OF FACT
21
            Based on the Stipulation of counsel, and good cause appearing therefore, the court finds
22
     that the Stipulation by, between, and among the United States, and defendant Kary Watson, is
23

24   entered into for the following reasons:

25                  1. Counsel for the defendant, Kary Watson, has been ill, and is still recovering.
26                  2. Counsel for the Government has no objection to this continuance.
27
                    3. The defendant is in custody but has no objection to this continuance.
28


                                                     3
     Case 2:17-cr-00124-JAD-EJY Document 442 Filed 02/20/20 Page 4 of 4



 1                  4. Denial of this request for continuance could result in a miscarriage of justice.

 2                  5. For all the above-stated reasons, the ends of justice would best be served by a

 3                     continuance of the sentencing hearing.

 4                  6. This is the fourth request for a continuance.

 5
                                         CONCLUSIONS OF LAW
 6

 7          Denial of this request for continuance would deny the defendant, Kary Watson, the

 8   opportunity for his counsel to be adequately prepared for his sentencing hearing.

 9          As such, denial of this request for continuance could result in a miscarriage of justice.
10
                                                  ORDER
11

12
            IT IS HEREBY ORDERED that the sentencing currently scheduled for February 24, 2020
13
     at 11:00am, be continued to the ___day
                                 March  16, of ______,
                                            2020,      2020,
                                                   at the    at of
                                                          hour  ____.
                                                                   9:30 a.m.
14

15
       DATED this 21st
          DATED         day of February,
                  this ____day           2020. 2020.
                               of ____________,
16

17                                                        ________________________________
                                                          UNITED STATES DISTRICT JUDGE
18

19

20

21

22

23

24

25

26

27

28


                                                      4
